Exhibit 10.38

EXECUTION COPY

OMNIBUS CONSENT AND AMENDMENT NO. 3

TO

THIRD AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

This OMNIBUS CONSENT AND AMENDMENT NO. 3 TO THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT (this “Amendment”) dated as of November 24, 2009
is entered into among JWPR CORPORATION (“JWPR”), as Seller and Servicer, LIBERTY
STREET FUNDING LLC (“Liberty”), as the sole Conduit, and THE BANK OF NOVA
SCOTIA, as agent (in such capacity, the “Agent”) and as the sole Financial
Institution (in such capacity, the “Financial Institution” and together with the
Conduit, the “Purchasers”). Capitalized terms used herein without definition
shall have the meanings ascribed thereto in the “Receivables Purchase Agreement”
referred to below.

PRELIMINARY STATEMENTS

Reference is made to (i) the Third Amended and Restated Receivables Purchase
Agreement dated as of December 10, 2008, among JWPR, Liberty, the Agent, the
Managing Agents and the Financial Institutions from time to time party thereto
(as amended, restated, supplemented or modified from time to time, the
“Receivables Purchase Agreement”), (ii) the Amended and Restated Receivables
Sale Agreement dated as of December 10, 2009, between JDI and JWPR (as amended,
restated, supplemented or modified from time to time, the “JDI Receivables Sale
Agreement”) and (iii) the Receivables Sale Agreement dated as of December 10,
2009, between JD-Canada and JWPR (as amended, restated, supplemented or modified
from time to time, the “JD-Canada Receivables Sale Agreement”, and together with
the JDI Receivables Sale Agreement, the “Receivables Sale Agreements”).

In consideration of the premises herein contained, and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the parties
hereto hereby agree as follows:

SECTION 1. Amendments. Subject to the satisfaction of the conditions precedent
set forth in Section 4 hereof, the parties hereto agree that the Receivables
Purchase Agreement is hereby amended as follows:

(a) Section 7.1(b) of the Receivables Purchase Agreement is hereby amended to
add new clause (vi) as follows:

(vi) Appointment of Independent Director. The decision to appoint a new director
of the Seller as the “Independent Director” for purposes of this Agreement, such
notice to be issued not less than ten (10) days prior to the effective date of
such appointment and to certify that the designated Person satisfies the
criteria set forth in the definition herein of “Independent Director.”



--------------------------------------------------------------------------------

(b) Clause (M) of Section 7.1(i) of the Receivables Purchase Agreement is hereby
deleted in its entirety and replaced with the following:

(M) maintain its corporate charter in conformity with this Agreement, such that
(1) it does not amend, restate, supplement or otherwise modify its Certificate
of Incorporation or By-Laws in any respect that would impair its ability to
comply with the terms or provisions of any of the Transaction Documents,
including, without limitation, Section 7.1(i) of this Agreement; and (2) its
corporate charter, at all times from and after February 19, 2010, that this
Agreement is in effect, provides for not less than ten (10) days’ prior written
notice to the Agent of the replacement or appointment of any director that is to
serve as an Independent Director for purposes of this Agreement and the
condition precedent to giving effect to such replacement or appointment that the
Seller certify that the designated Person satisfied the criteria set forth in
the definition herein of “Independent Director” and the Agent’s written
acknowledgement that in its reasonable judgment the designated Person satisfies
the criteria set forth in the definition herein of “Independent Director;”

(c) Clause (l) of Section 9.1 of the Receivables Purchase Agreement is hereby
deleted in its entirety and replaced with the following:

(l) JDI shall at any time fail to perform or observe any of the terms or
provisions set forth in Article V (Financial Covenants) of the Credit Agreement
as in effect from time to time; provided, that, for solely purposes of this
Section 9.1(l) no amendment, modification or waiver after November 24, 2009, of
any term or provision set forth in Article V (Financial Covenants) (or any
defined term used therein) of the Credit Agreement shall be effective for
purposes of this Section 9.1(l) without the consent of the Agent and the
Required Financial Institutions.

(d) Section 9.1 of the Receivables Purchase Agreement is hereby amended to add
new clause (n) as follows:

(n) Any Person shall be appointed as an Independent Director of the Seller
without prior notice thereof having been given to the Agent in accordance with
Section 7.1(b)(vi) or without the written acknowledgement by the Agent that such
Person conforms, to the satisfaction of the Agent, with the criteria set forth
in the definition herein of “Independent Director.”

(e) The definition of “Change of Control” set forth in Exhibit I to the
Receivables Purchase Agreement is hereby deleted in its entirety and replaced
with the following:

“Change of Control” means any of the following:

(i)(x) the Permitted Holders shall fail to own, directly or indirectly, with
full power to vote or to direct the voting of more than 35% of the voting stock
of the Relevant Parent Entity or (y) any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934), other
than one or more Permitted Holders, shall own, directly or indirectly, with full
power to vote or to direct the voting of more than 35% of the voting stock of
the Relevant Parent Entity,

 

2



--------------------------------------------------------------------------------

(ii) the Relevant Parent Entity shall at any time cease to own, directly or
indirectly, all of the issued and outstanding capital stock of JDI (except for
one (1) share),

(iii) a majority of the board of directors of Holdco (the “Board”) shall cease
for any reason to consist of (A) individuals who were serving as directors of
Holdco as of November 24, 2009 and (B) individuals who subsequently become
members of the Board if such individuals’ nomination for election or election to
the Board is recommended or approved by a majority of the Board or the Permitted
Holders,

(iv) a “Change of Control” (or any comparable term) , as defined in the Senior
Note Indenture or in any financing documentation relating to any (x) unsecured
Indebtedness of JDI or any other Term Borrower evidenced by any senior notes,
other senior debt securities, or other senior indebtedness or (y) subordinated
notes, other subordinated debt securities or other subordinated indebtedness
subordinated in right of payment to the Obligations under the Credit Agreement
with an aggregate outstanding principal amount exceeding $45,000,000 shall
occur, or

(v) JDI shall at any time cease to own, directly or indirectly, all of the
issued and outstanding capital stock of each of the Originators and Seller;

provided that the event described in clause (v) hereof shall not constitute a
“Change of Control” hereunder if such event relates to the ownership of an
Originator and, at or prior to the time of such event, JDI or the applicable
Originator shall have repurchased all of the then outstanding Receivables that
shall have been originated by such Originator. As used herein, the term
“Relevant Parent Entity” means (i) Holdco so long as Holdco is not a Subsidiary
of a Parent Entity, and (ii) any Parent Entity so long as Holdco is a
Wholly-Owned Subsidiary thereof and such Parent Entity is not a Subsidiary of
any other Parent Entity. For purposes of this definition, the definitions of
“Senior Note Indenture”, “Indebtedness” and “Obligations” shall have the meaning
assigned to such terms in the Credit Agreement without giving effect to any
amendments or other modifications thereto entered after November 24, 2009.

(f) The definition of “Credit Agreement” set forth in Exhibit I to the
Receivables Purchase Agreement is hereby deleted in its entirety and replaced
with the following:

“Credit Agreement” means that certain the Credit Agreement dated as of
November 24, 2009, among JDI, the other borrowers from time to time party
thereto, Holdco, certain financial institutions from time to time party thereto
as lenders or agents, and Citibank, N.A., as administrative agent, as such
agreement may be amended, amended and restated, supplemented or otherwise
modified from time to time in accordance with the terms thereof.

 

3



--------------------------------------------------------------------------------

(g) The definition of “Independent Director” set forth in Exhibit I to the
Receivables Purchase Agreement is hereby deleted in its entirety and replaced
with the following:

“Independent Director” shall mean a member of the board of directors of Seller
who (i) shall not have been at the time of such Person’s appointment or at any
time during the preceding five years, and shall not be as long as such Person is
a director of the Seller, (A) a director, officer, employee, partner,
shareholder, member, manager or Affiliate of any of the following Persons
(collectively, the “Independent Parties”): Servicer, Originator, or any of their
respective Subsidiaries or Affiliates (other than Seller), (B) a director,
officer, employee, partner, shareholder, member, manager or Affiliate of any
supplier to any of the Independent Parties, (C) a Person controlling or under
common control with any partner, shareholder, member, manager, Affiliate or
supplier of any of the Independent Parties, or (D) a member of the immediate
family of any director, officer, employee, partner, shareholder, member,
manager, Affiliate or supplier of any of the Independent Parties; (ii) has prior
experience as an independent director for a corporation or limited liability
company whose charter documents required the unanimous consent of all
independent directors thereof before such corporation or limited liability
company could consent to the institution of bankruptcy or insolvency proceedings
against it or could file a petition seeking relief under any applicable federal
or state law relating to bankruptcy and (iii) (A) is acting as an Independent
Director of the Seller as of November 24, 2009, or (B) has at least three years
of employment experience with one or more entities that provide, in the ordinary
course of their respective businesses, advisory, management or placement
services to issuers of securitization or structured finance instruments,
agreements or securities.

(h) Exhibit I to the Receivables Purchase Agreement is hereby amended to insert
the definitions of “CD&R Group”, “Management Investors”, “Parent Entity”,
“Permitted Holders’ and “Wholly-Owned Subsidiary” in proper alphabetical order,
as follows:

“CD&R Group” means (a) Clayton, Dubilier & Rice, Inc., and any successor in
interest thereto, (b) any of Clayton, Dubilier & Rice Fund VIII, L.P., CD&R
Friends & Family Fund VIII, L.P., CD&R Associates VIII, Ltd., CDR Jaguar
Investor Company, LLC, CDR F&F Jaguar Investor, LLC and their respective
successors in interest, (c) any investment fund or vehicle managed, sponsored or
advised by CD&R or any Affiliate thereof, and any Affiliate of or successor to
any such investment fund or vehicle, and (d) any limited or general partners of,
or other investors in, any entity described in (b) above or any Affiliate
thereof, or any such investment fund or vehicle.

 

4



--------------------------------------------------------------------------------

“Management Investors” means the collective reference to the officers,
directors, employees and other members of the management of JDI or any of its
Subsidiaries, or family members or relatives thereof or trusts for the benefit
of any of the foregoing, who at any particular date shall beneficially own or
have the right to acquire, directly or indirectly, common stock of Holdco.

“Parent Entity” means any Person of which Holdco becomes a direct or indirect
Wholly-Owned Subsidiary after November 24, 2009 that is designated by JDI as a
“Parent Entity,” provided that (i) immediately before Holdco first becomes a
Subsidiary of such Person, such Person is a direct or indirect Wholly-Owned
Subsidiary of Holdco, and Holdco becomes a Subsidiary of such Person pursuant to
a merger of another Subsidiary with Holdco in which the voting stock of Holdco
is exchanged for or converted into voting stock of such surviving Person (or the
right to receive such voting stock), (ii) immediately after Holdco first becomes
a Subsidiary of such Person, more than 50% of the voting stock of such Person
shall be held by one or more Persons that held more than 50% of the voting stock
of Holdco or a Parent Entity of Holdco immediately prior to Holdco first
becoming such Subsidiary, or (iii) immediately after Holdco first becomes a
Wholly-Owned Subsidiary of such Person, Permitted Holders own the requisite
percentage of the voting stock of such Person as is necessary to ensure that a
Change of Control has not taken place.

“Permitted Holders” means (a) any member of the CD&R Group (in the case of any
limited partners of, or other investors in, the CD&R Group, for purposes of the
definition of “Change of Control”, the beneficial ownership of the voting stock
of Holdco or any Parent Entity of such limited partner or other investor shall
be limited to the extent of any voting stock of Holdco or such Parent Entity, or
any interest therein, held by such Person that such Person shall have received
by way of a dividend or distribution from a member of the CD&R Group); (b) any
member of the Johnson Family Group, (c) any Management Investors and (d) any
Person acting in the capacity of an underwriter in connection with a public or
private offering of Stock of Holdco or any of its Subsidiaries or of any Parent
Entity; provided, that any such underwriter shall cease to be a Permitted Holder
on the date that is forty-five (45) days after the effective date of such public
or private offering.

“Wholly-Owned Subsidiary” means any Subsidiary of JDI, Holdco or a Parent
Entity, all of the stock of which (other than director’s qualifying shares or
such other de minimus portion thereof to the extent required by law) is owned by
JDI, Holdco or a Parent Entity, either directly or indirectly through one or
more Wholly Owned Subsidiaries.

(i) Exhibit I to the Receivables Purchase Agreement is hereby amended to delete
the definition of “Leverage Ratio” in its entirety.

SECTION 2. Consent – Name Changes. Notwithstanding the requirement set forth
Section 4.2(a) of each Receivables Sale Agreement to provide at least a 45-day
notice prior

 

5



--------------------------------------------------------------------------------

to the effective date of any name change, the parties hereby agree that, within
90 days from the date hereof, (i) JDI shall be permitted to change its name from
“JohnsonDiversey, Inc.” to “Diversey, Inc.” and (ii) JD-Canada shall be
permitted to change its name from “JohnsonDiversey Canada, Inc.” to “Diversey
Canada, Inc.” upon giving the Agent three day’s prior notice. The Originators
shall otherwise be required to comply with all the other requirements set forth
in Section 4.2 of each Receivables Sale Agreement in connection with the name
changes referenced in the preceding sentence.

SECTION 3. Representations and Warranties.

(a) JWPR represents and warrants that this Amendment constitutes its legal,
valid and binding obligation, enforceable against it in accordance with its
terms, except as such enforcement may be limited by applicable bankruptcy,
insolvency, reorganization or other similar laws relating to or limiting
creditors’ rights generally and by general principles of equity (regardless of
whether enforcement is sought in a proceeding in equity or at law).

(b) By its acknowledgment below, JWPR represents and warrants that on the date
hereof, before and after giving effect to this Amendment, (i) no Amortization
Event or Potential Amortization Event has occurred and is continuing, (ii) the
Purchaser Interests of the Purchasers do not exceed the Maximum Purchaser
Percentage, (iii) the Net Receivables Balance is at least equal to 103% of the
sum of (x) the Aggregate Capital, plus (y) the Aggregate Reserves and (iv) each
of the representations and warranties of JWPR set forth in the Receivables
Purchase Agreement is true and correct in all material respects.

SECTION 4. Conditions Precedent. This Amendment shall become effective on and as
of the date hereof (the “Effective Date”) subject to the satisfaction of the
following conditions precedent:

(a) the Agent shall have received duly executed counterpart signature pages to
this Amendment from each party hereto; and

(b) the Agent shall have received duly executed counterpart signature pages to
the Intercreditor Agreement dated as of the date hereof among JDI, JD-Canada,
JWPR, the Agent, the Purchasers and Citibank, N.A., from each party thereto.

SECTION 5. Reference to and Effect on the Transaction Documents.

(a) Upon the effectiveness of this Amendment, (i) each reference in the
Receivables Purchase Agreement to “this Receivables Purchase Agreement”, “this
Agreement”, “hereunder”, “hereof”, “herein” or words of like import shall mean
and be a reference to the Receivables Purchase Agreement, as amended or
otherwise modified hereby, and (ii) each reference to the Receivables Purchase
Agreement in any other Transaction Document or any other document, instrument or
agreement executed and/or delivered in connection therewith, shall mean and be a
reference to the Receivables Purchase Agreement as amended or otherwise modified
hereby.

 

6



--------------------------------------------------------------------------------

(b) Except as specifically amended or modified above, the terms and conditions
of the Receivables Purchase Agreement, all other Transaction Documents and any
other documents, instruments and agreements executed and/or delivered in
connection therewith, shall remain in full force and effect and are hereby
ratified and confirmed.

(c) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Agent or any Purchaser
under the Receivables Purchase Agreement or any other Transaction Document or
any other document, instrument or agreement executed in connection therewith,
nor constitute a waiver of any provision contained therein, in each case except
as specifically set forth herein.

SECTION 6. Reaffirmation of Performance Undertaking. JohnsonDiversey, Inc.
(i) reaffirms all of its obligations under the Performance Undertakings,
(ii) acknowledges that the Agent, as a party to the Receivables Purchase
Agreement, enjoys the benefits of each Performance Undertaking, and
(iii) acknowledges and agrees that each Performance Undertaking remains in full
force and effect (including, without limitation, after giving effect to this
Amendment).

SECTION 7. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same
instrument. Delivery of an executed counterpart of a signature page to this
Amendment by telecopier shall be effective as delivery of a manually executed
counterpart of this Amendment.

SECTION 8. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York.

SECTION 9. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

SECTION 10. Fees and Expenses. JWPR, as Seller, hereby confirms its agreement to
pay on demand all reasonable costs and expenses of the Agent or the Purchasers
in connection with the preparation, execution and delivery of this Amendment and
any of the other instruments, documents and agreements to be executed and/or
delivered in connection herewith, including, without limitation, the reasonable
fees and out-of-pocket expenses of counsel to the Agent or the Purchasers with
respect thereto.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

JWPR CORPORATION By:  

/s/ Lori P. Marin

  Name: Lori P. Marin   Title: Vice President

Omnibus Consent and Amendment No. 3 to

Third Amended and Restated Receivables Purchase Agreement



--------------------------------------------------------------------------------

LIBERTY STREET FUNDING LLC, as a Conduit By:  

/s/ Jill A. Russo

  Name: Jill A. Russo   Title: Vice President THE BANK OF NOVA SCOTIA, as a
Financial Institution and Managing Agent By:  

/s/ Darren Ward

  Name: Darren Ward   Title: Director

Omnibus Consent and Amendment No. 3 to

Third Amended and Restated Receivables Purchase Agreement